DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-14, 18 and 19) in the reply filed on 05/04/2022 is acknowledged.
Further, Applicant’s election of Species IA (Fig. 1; Claims 1-7, 9-14, 18 and 19) in the reply filed on 05/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8, 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or Specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2022.
Further, Claims 9 and 18 is withdrawn from further consideration as being dependent on withdrawn Claim 8

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites “a side of the adhesion-promoting layer (4)” 
Examiner recommends removing reference number “(4)” from claim limitation in order to avoid confusion.
 	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the barrier layer prevents diffusion of materials from the coupling layer into the metallization layer when the semiconductor component is used as intended”
It is not clear as to what the intended use of the semiconductor component is or what happens when the semiconductor component is not in use.
For the purposes of examination, the Examiner will treat limitation as optional language and consider it to be met if the barrier layer is between the coupling layer and the metallization layer

Claim 6 recites “exclusively ohmically conductive, metallic materials are present in the region of the openings from a side of the coupling layer remote from the metallization layer to the bottom side of the semiconductor layer sequence.”
It is not clear as to metes and bounds of “exclusively ohmically conductive materials” are since some materials can create ohmic contact with one material while creating non-ohmic (diode?) contact with another material.
For the purposes of examination, the Examiner will treat limitation to be met if there are metallic materials between coupling layer and the semiconductor layer sequence.
Claim 6 recites “wherein the separation layer is configured for total reflection of the radiation.”
It is not clear as to what does the configuring is it a shape of the layer, material, thickness or some other feature of the separation layer or optoelectronic semiconductor component.
Fort the purposes of the examination the Examiner will treat as functional language and consider the limitation to be met as long material matches prior art and Applicant’s material for separation layer of prior art matches material for separation layer.
Applicant’s originally filed specifications discloses “The separation layer 3 is made of silicon dioxide, for example” … “there is a large difference in the refractive indices between the semiconductor layer sequence 2 and the separation layer 3, so that separation layer 3 acts totally reflecting.” [0067 PGPub]. 

Claim 10 recites “the metallization layer consists of a single continuous mirror layer, which is applied in the openings directly to the bottom side as well as to the separation layer and which is located next to the openings over the entire surface directly on the adhesion-promoting layer.”
It is not clear as to what if “the metallization layer” or “the separation layer” is located next to the openings over the entire surface directly on the adhesion-promoting layer.
The Examiner will treat the limitation “which is located next to the openings over the entire surface directly on the adhesion-promoting layer.” as --the separation layer is located next to the openings over the entire surface directly on the adhesion-promoting layer --

Claim 10 recites the limitation "the entire surface” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of Examination, the Examiner will treat “the entire surface” as –an entire surface--


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 10, 14 is/are rejected under 35 U.S.C. 102 (A!) as being anticipated by Jeong (US 2011/0089452 A1).
Regarding Claim 1, Jeong (Fig. 16) discloses an optoelectronic semiconductor component comprising: 
a semiconductor layer sequence (135) with an active zone (120) for generating a radiation,
an electrically insulating separation layer (141 “channel layer” SiO2 [0100]) having a plurality of openings (openings for 150) on a bottom side of the semiconductor layer sequence (135), 
an adhesion-promoting layer (155) next to the openings on a side of the separation layer (141) facing away from the semiconductor layer sequence (135), and 
a continuous metallization layer (150 “reflective layer” 0054]) on a side of the adhesion-promoting layer (4) (155) remote from the semiconductor layer sequence (140), wherein 
the semiconductor layer sequence (135) in the openings is electrically contacted directly by the metallization layer (150) (Fig. 16), and 
the metallization layer (150) and the openings are spaced from the active zone (120) in a direction perpendicular to the separation layer (141).

Regarding Claim 4, Jeong (Fig. 16) discloses the optoelectronic semiconductor component according to claim 1, in which 
directly on a side of the metallization layer (150) remote from the semiconductor layer sequence (135) there is a continuous barrier layer (160) which comprises one or more of the following materials: Pt, Ti, TiW, TiWN, TiN. [“Ti”; 0059]

Regarding Claim 6, Jeong (Fig. 16) discloses the optoelectronic semiconductor component according to claim 1, in which 
exclusively ohmically conductive, metallic materials are present in the region of the openings from a side of the coupling layer (170) remote from the metallization layer (150) to the bottom side of the semiconductor layer sequence (165). [ see materials in 160, In, Cu, Ti etc  [0059]

Regarding Claim 10, Jeong (Fig. 16) discloses the optoelectronic semiconductor component according to claim 1, in which 
the metallization layer (150) consists of a single continuous mirror layer (“the reflective layer”), which is applied in the openings directly to the bottom side as well as to the separation layer (141) and which is located next to the openings over the entire surface directly on the adhesion-promoting layer (155) (See Fig. 16).

Regarding Claim 14, Jeong (Fig. 16) discloses the optoelectronic semiconductor component according to claim 1, in which 
the adhesion-promoting layer (155) is located only next to and directly at the openings (openings between 155).

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2011/0089452 A1) in view of Jeong (US 2011/0260186 A1; hereinafter Jeong/186).
Regarding Claim 2, Jeong (Fig. 16) discloses optoelectronic semiconductor component according to claim 1, further comprising 
a continuous metallic coupling layer (170 “a conductive support member” copper (Cu) 0061) on a side of the metallization layer (150) remote from the semiconductor layer sequence (135), wherein 
the separation layer (141 Al2O3, SiO2) is transparent to the radiation generated during operation and the adhesion-promoting layer (155) is of a transparent conductive oxide [oxide material; 0101].
Jeong does not explicitly disclose that the adhesion-promoting layer is of a transparent conductive oxide.
Jeong/186 (Fig. 12) discloses an adhesion-promoting layer (214 and 216) is of a transparent conductive oxide (ITO) [0116]
. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor component in Jeong in view of Jeong/186 such that the adhesion-promoting layer is of a transparent conductive oxide since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2011/0089452 A1) in view of Jeong (US 2011/0260186 A1; hereinafter Jeong/186) and further in view of Jang et al. (US 2007/0114552 A1) 
Regarding Claim 3, Jeong in view of Jeong/186 discloses the optoelectronic semiconductor component according to claim 2, in which 
the coupling layer (170) and completely covers the metallization layer (150), wherein 
the coupling layer (170) is located on a of the semiconductor layer sequence (135) and the semiconductor layer sequence (135) is of the material system AlInGaAs and/or AlInGaP [0039].
Jeong in view of Jeong/186 as previously combined does not explicitly disclose the coupling layer (170) is located on a p-type side of the semiconductor layer sequence.
Jeong (Fig. 12) discloses coupling layer (175) is located on a p-type side of the semiconductor layer sequence (“the first conductive semiconductor layer 130 is a p type semiconductor layer” [0037]
. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor component in Jeong in view of Jeong/186 such that coupling layer (175) is located on a p-type side of the semiconductor layer sequence since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).
Jeong in view of Jeong/186 does not explicitly disclose the coupling layer extends into the openings.
Jang discloses a coupling layer (200) extends into a opening (Fig 2)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor component in Jeong in view of Jeong/186 and Jang such that the coupling layer extends into the openings to properly support LED [0009] and since a change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2011/0089452 A1) in view of Kim (US 2011/0220940 A1).
Regarding Claim 5, Jeong (Fig. 16) discloses the optoelectronic semiconductor component according to claim 4, in which 
the barrier layer (160) prevents diffusion of materials from the coupling layer (170) into the metallization layer (150) when the semiconductor component is used as intended, wherein 
the coupling layer (170)
Jeong does not explicitly disclose that the coupling layer contains or is a solder for fixing the semiconductor component.
Kim (Fig. 3) discloses a coupling layer (70) contains or is a solder for fixing the semiconductor component (Au--Sn solder [0063]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor component in Jeong in view of Kim such that a coupling layer contains or is a solder for attaching light emitting device to a package body or a substrate [0063].


Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2011/0089452 A1).
Regarding Claim 7, Jeong (Fig. 16) discloses the optoelectronic semiconductor component according to claim 1, in which 
the metallization layer (150), at least next to the openings, is a mirror for the radiation generated during operation (“a reflective layer” 0038], wherein 
the separation layer (141)
Jeong does not explicitly disclose the separation layer is configured for total reflection of the radiation.
However, Jeong discloses the separation layer (141) comprises SiO2 among limited amount of other materials [0100].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor component in Jeong such that a the separation layer is configured for total reflection of the radiation since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Regarding Claim 12, Jeong (Fig. 16) discloses the optoelectronic semiconductor component according to 1.
Jeong does not explicitly disclose the metallization layer is thinner than the separation layer, wherein the metallization layer is at least a factor of 15 thicker than the adhesion-promoting layer, and wherein the metallization layer is thicker than the barrier layer.
However, Jeong discloses that metallization layer 150 “may be formed to have a stack structure of a first adhesion layer/a reflective layer/a second adhesion layer/a seed layer… The first adhesion layer may be formed to a thickness of less than several nm, the reflective layer may be formed to a thickness of less than hundreds of nm, and the second adhesion layer may be formed to a thickness of less than tens of nm, and the seed layer may be formed to a thickness of less than 1 .mu.m” [0081] and further discloses adhesion-promoting layer “155 may be formed to a thickness of less than a few hundreds of nm.” [0101] and that “The channel layer 140 may be formed to a thickness of about 0.02 .mu.m to about 5 .mu.m. The thickness of the channel layer 140 may vary according to chip size.” [0051].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor component in Jeong such that the metallization layer is thinner than the separation layer, wherein the metallization layer is at least a factor of 15 thicker than the adhesion-promoting layer, and wherein the metallization layer is thicker than the barrier layer since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).


Claim(s) 11, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2011/0089452 A1) in view of Park (US 2010/0123148 A1).
Regarding Claim 11, Jeong (Fig. 16) discloses the optoelectronic semiconductor component according to claim 10, wherein the metallization layer (150) reproduces the openings true to shape (Fig. 16).
Jeong does not explicitly disclose the openings are trapezoidal in cross-section and taper towards the bottom side.
Park (Fig. 9) discloses opening (opening between 140) are trapezoidal in cross-section and taper towards the bottom side (See Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor component in Jeong in view of Park such that the openings are trapezoidal in cross-section and taper towards the bottom side a change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04)

Regarding Claim 13, Jeong (Fig. 16) discloses the optoelectronic semiconductor component according to claim 1, in which 
Jeong does not explicitly disclose the metallization layer has a plurality of pins on the bottom side which penetrate into the semiconductor layer sequence at least 40 nm and at most 0.4 μm, wherein the pins reduce an electrical contact resistance between the metallization layer and the semiconductor layer sequence.
Park (Fig. 2, 9) discloses a metallization layer (150) has a plurality of pins on the bottom side which penetrate (135) into the semiconductor layer sequence (110, 120, 130),  at least 40 nm and at most 0.4 μm (the thickness T of the first semiconductor layer 135 may ranges from about 0.1 .mu.m to about 2 .mu.m,), wherein the pins (135) reduce an electrical contact resistance between the metallization layer (150) and the semiconductor layer sequence (110, 120, 130).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor component in Jeong in view of Park such that the metallization layer has a plurality of pins on the bottom side which penetrate into the semiconductor layer sequence at least 40 nm and at most 0.4 μm, wherein the pins reduce an electrical contact resistance between the metallization layer and the semiconductor layer sequence to improve the external quantum efficiency [0053] and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Regarding Claim 19, An optoelectronic semiconductor component comprising: 
a semiconductor layer sequence (135) with an active zone (120) for generating a radiation, an electrically insulating separation (141, SiO2) layer having a plurality of openings on a bottom side of the semiconductor layer sequence (141), an adhesion-promoting layer (155) next to the openings on a side of the separation layer (141) facing away from the semiconductor layer sequence (155), and 
a continuous metallization layer (150) on a side of the adhesion-promoting layer (155) remote from the semiconductor layer sequence (165), wherein 
the semiconductor layer sequence (135) in the openings is electrically contacted directly by the metallization layer (150), the metallization layer (150) and the openings are spaced from the active zone (120) in a direction perpendicular to the separation layer (141), and the openings are frustoconical in shape and have a diameter of at most 10 μm at the bottom side.
	Jeong does not explicitly disclose the openings are frustoconical in shape and have a diameter of at most 10 μm at the bottom side.
	Park (Fig. 4, 9) discloses an opening (opening between 140) are conical in shape and have a diameter of at most 10 μm at the bottom side (“The opening region 134 of the mask pattern 132 may have a diameter ranging from about 1.0 .mu.m to about 10 .mu.m.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor component in Jeong in view of Park such that the openings are frustoconical in shape and have a diameter of at most 10 μm at the bottom side in order to improve optical efficiency of a vertical-type semiconductor light emitting device [0113] and a change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891